Citation Nr: 0820964	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  05-32 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for reflux esophagitis, 
to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for a sleep disorder, 
to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his father

ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from August 1988 to August 
1991, to include service in the Southwest Asia theater of 
operations during the Persian Gulf War from December 1990 to 
May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In May 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  

As a point of clarification, the Board observes that in a 
September 2005 rating decision, the RO adjudicated claims for 
service connection of reflux esophagitis as due to exposure 
to Agent Orange, radiation, and mustard gas or Lewisite.  The 
veteran did not thereafter file a notice of disagreement with 
this rating determination and perfect an appeal on these 
issues to the Board.  Accordingly, appellate review is 
limited to the issue of entitlement to service connection for 
reflux esophagitis as due to an undiagnosed illness or on a 
direct basis.   


FINDINGS OF FACT

1.  The veteran's reflux esophagitis has been attributed to a 
known clinical diagnosis and is not etiologically related to 
an incident of his military service.  

2.  The veteran is not currently diagnosed with chronic 
fatigue syndrome; any fatigue he experiences has been 
attributed to a known clinical diagnosis and is not 
etiologically related to an incident of his military service. 

3.  Any sleep disturbance the veteran experiences has been 
attributed to a known clinical diagnosis and is not 
etiologically related to an incident of his military service. 


CONCLUSIONS OF LAW

1.  Reflux esophagitis was not incurred in or aggravated by 
active service, and may not be presumed to be due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2007).

2.  Chronic fatigue syndrome was not incurred in or 
aggravated by active service, and may not be presumed to be 
due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2007).

3.  A sleep disorder was not incurred in or aggravated by 
active service, and may not be presumed to be due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a September 2003 letter, issued prior to the 
decision on appeal, and in a December 2007 letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
veteran, and what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of any 
further evidence that pertains to the claims.  The veteran 
was also provided with notice of the information and evidence 
needed to establish a disability rating and an effective date 
for his disabilities in a March 2006 letter and in the 
December 2007 notice letter.  The case was last readjudicated 
in February 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment and personnel records, VA 
examination reports, private treatment records, statements, 
and hearing testimony.  The claims were last readjudicated in 
February 2008.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting medical release 
forms and statements as well as providing hearing testimony.  
Thus, he has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability may 
be service-connected, provided that such disability became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011, and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  A "qualifying chronic 
disability" has been defined to mean a chronic disability 
resulting from any of the following (or any combination of 
the following):  (1) an undiagnosed illness; (2) medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (specifically chronic 
fatigue syndrome, fibromyalgia, irritable bowel syndrome, or 
any other illness the Secretary determines meets the criteria 
of a medically unexplained chronic multisymptom illnesses); 
or (3) any diagnosed illness that the Secretary determines 
warrants a presumption of service connection.  38 C.F.R. § 
3.317(a)(2)(i) (2007).

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  38 C.F.R. § 3.317(a)(2)(ii) (2007). Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
Id.  "Objective indications of chronic disability" include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3) (2007).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  38 C.F.R. § 
3.317(a)(4) (2007).  The 6-month period of chronicity is 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following:  fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2007).

1.       Reflux Esophagitis

Medical records from Dr. D.M. and Dr. R.Y. show that the 
veteran is currently diagnosed with gastroesophageal reflux 
disease.  As the veteran's reflux esophagitis has been 
attributed to a known clinical diagnosis, he may not avail 
himself of the presumption set forth in 38 C.F.R. § 3.317.

The record shows that service connection for the claimed 
disability is not otherwise warranted on a direct basis.  The 
service treatment records show no complaints or findings 
referable to reflux esophagitis during the veteran's service 
or at his separation examination conducted in May 1991, which 
is consistent with testimony the veteran provided at the 
hearing.  The veteran testified that he first experienced 
symptoms of reflux esophagitis "shortly" after his 
discharge from service in August 1991.  He denied that he had 
any complaints or treatment in service.  According to a March 
2003 letter from Dr. D.M., the veteran has been treated for 
gastroesophageal reflux disease and esophaegeal spasm since 
May 1992.  Reflux esophagitis, however, is not a chronic 
disease subject to presumptive service connection under 38 
C.F.R. §§ 3.307, 3.309 (2007).  There is no competent medical 
evidence of record that otherwise shows that the veteran's 
disability, first noted after service, is related to his 
service.  In the March 2003 letter, Dr. D.M. merely notes 
that "[a]ccording to the [veteran]," his symptoms developed 
after his return from Operation Desert Shield/Storm.  She 
does not link his disease to an incident of his service.  For 
these reasons, the Board finds that service connection for 
reflux esophagitis is not warranted. 

2.       Chronic Fatigue Syndrome and Sleep Disorder

At the May 2008 hearing, the veteran testified that he first 
experienced symptoms of chronic fatigue and sleep 
disturbances after his service in the Persian Gulf War when 
he was transferred back to his unit in Germany.  He believed 
his chronic fatigue and sleep disturbances were from his 
experiences in the Persian Gulf War such as "being woken up 
constantly by gas alerts, bombings, missions that [they] were 
on, other war times demands, [and] traumatic occurrences that 
[he] witnessed over there."  The veteran's father also 
testified that since the veteran's service in Desert 
Storm/Desert Shield, he experienced fatigue and sleep 
disturbances.  

The September 2003 VA examination reports show the veteran 
reported that since the mid 1990s, he had been experiencing a 
gradual, progressive loss of energy and fatigue.  He also 
described the difficulties he had with sleeping.  The 
examiner concluded that the veteran did not meet the 
requirements for the ten criteria for chronic fatigue 
syndrome.  The examiner noted that the veteran had no history 
of debilitating fatigue severe enough to reduce or impair his 
average daily activity below 50 percent of his pre-illness 
activity level for a period of six months.  The examiner 
further noted that the veteran worked full time, he had not 
had any incapacitating episodes of fatigue requiring bed rest 
and treatment by a physician, and he was not on any 
medication treatment for fatigue.  Diagnoses of insufficient 
criteria for chronic fatigue syndrome, and somatoform 
disorder with secondary insomnia causing subsequent fatigue 
were provided.

The evidence shows that the veteran is not currently 
diagnosed with chronic fatigue syndrome.  Also, the VA 
examiner concluded that any fatigue and sleep disturbances 
the veteran experienced were secondary to a somatoform 
disorder.  As the claimed disabilities have been attributed 
to a known clinical diagnosis, he may not avail himself of 
the presumption set forth in 38 C.F.R. § 3.317.

The record shows that service connection for the claimed 
disabilities are not otherwise warranted on a direct basis.  
The service medical records show no complaints or findings 
referable to chronic fatigue or a sleep disorder during the 
veteran's service or at his separation examination conducted 
in May 1991.  Any fatigue and sleep disturbances the veteran 
may experience have been clinically attributed to somatoform 
disorder, which was not noted in service.  There is no 
competent medical evidence of record that links the fatigue 
and sleep disturbances to any of the experiences the veteran 
described occurred during his military service.  In the March 
2003 letter, Dr. D.M. merely notes that "[a]ccording to the 
[veteran]," his fatigue developed after his return from 
Operation Desert Shield/Storm.  She does not link this 
symptom to an incident of his service.  Fatigue and sleep 
disturbances are certainly symptoms capable of lay 
observation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
The record, however, shows no complaints of fatigue and sleep 
disturbances until 2003-over 11 years after the veteran's 
discharge from service.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service can be considered as evidence against 
the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The absence of complaints documented in service 
and a lack of documented complaints and treatment for a 
substantial amount of years after the veteran's discharge 
from service weigh heavily against a finding that the claimed 
disabilities are related to his service.  For these reasons, 
the Board finds that service connection for chronic fatigue 
syndrome and sleep disorder is not warranted. 

In reaching the above conclusions, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for reflux esophagitis, to include as due 
to an undiagnosed illness is denied. 

Service connection for chronic fatigue syndrome, to include 
as due to an undiagnosed illness is denied.  

Service connection for a sleep disorder, to include as due to 
an undiagnosed illness is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


